United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5029                                                 September Term, 2021
                                                                       1:20-cv-03224-UNA
                                                       Filed On: February 2, 2022
Martin Moreno Ruiz,

              Appellant

       v.

Antony J. Blinken, Secretary of State of the
United States, U.S. Department of State, et
al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rao and Walker, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s November 19, 2020 order
dismissing the case without prejudice be affirmed. The district court correctly
concluded that it lacks subject matter jurisdiction. “The Tucker Act provides that the
‘United States Court of Federal Claims shall have jurisdiction to render judgment upon
any claim against the United States founded ... upon any express or implied contract
with the United States.’” Rochon v. Gonzales, 438 F.3d 1211, 1214 (D.C. Cir. 2006)
(citing 28 U.S.C. § 1491(a)(1) (2000)). “When the contract claim is for damages in
excess of $10,000, as it is in this case, the jurisdiction of the Court of Federal Claims is
exclusive.” Id. Appellant has failed to provide any alternative cause of action for his
claim that would support the district court’s jurisdiction.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5029                                                September Term, 2021


        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2